Citation Nr: 1435120	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-38 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the portion of the appeal period prior to December 29, 2013.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD for the portion of the appeal period from December 29, 2013.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a July 2012 Travel Board hearing before the undersigned Veterans Law Judge; a transcript of those proceedings is associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  For the portion of the appeal period prior to December 29, 2013, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as irritability, depressed mood, anxiety, flashbacks, sleep impairment, nightmares, lack of close friends, distrust, restlessness, constricted affect, difficulty communicating, moderate abstract thinking impairment, anger outbursts, difficulty concentrating, hypervigilance, exaggerated startle response, and isolation.

2.  For the portion of the appeal period from December 29, 2013, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as depressed mood, anxiety, panic attacks that occur more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work.

3.  The Veteran demonstrated a level I hearing acuity in both ears at an April 2009 audiological examination, as well as a level II hearing acuity in his right ear and a level IV hearing acuity in his left ear at a January 2014 audiological examination.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation higher than 50 percent for service-connected PTSD have not been met or approximated for the portion of the appeal period prior to December 29, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, including Diagnostic Code 9411 (2013).

2.  The criteria for the assignment of an evaluation higher than 70 percent for service-connected PTSD have not been met or approximated for the portion of the appeal period from December 29, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, including Diagnostic Code 9411 (2013).

3.  The criteria for a compensable evaluation for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD and bilateral hearing loss.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; see also VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to higher initial evaluations for the Veteran's PTSD and bilateral hearing loss.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran was also afforded VA examinations in April 2009, January 2010, October 2010, and December 2013 in connection with his current PTSD claim claim and in April 2009 and January 2014 in connection with his current hearing loss claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they were predicated on mental status examinations and audiometric testing and fully addressed the rating criteria that are relevant to rating the disabilities in this case.  These examinations also included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disability.  

With regard to the previous November 2013 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ obtained both the Veteran's outstanding VA treatment records and Vet Center records and obtained a new VA examination for the Veteran's disabilities.  As such, the AOJ has substantially complied with the Board's instructions.  The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002).

At the Veteran's Travel Board hearing, the issues on appeal were identified and information was elicited from the Veteran concerning his contentions regarding his claims for higher evaluations for his service-connected PTSD and hearing loss.  38 C.F.R. § 3.103(c)(2) (2013); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Law and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 
In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

The Veteran filed a claim of service connection for PTSD in February 2009, which the RO granted in May 2009 and assigned a 30 percent disability rating effective February 4, 2009, the date of the claim.  The Veteran appealed, and a November 2010 rating decision increased the Veteran's disability rating to 50 percent effective on the date of the claim.  The RO then increased the Veteran's disability rating in February 2014 to 70 percent effective December 29, 2013, the date of his most recent VA examination.

A 50 percent disability rating is appropriate when a veteran's psychiatric symptoms approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In order to receive a 70 percent disability rating, the evidence must show that the service-connected PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Finally, a 100 percent disability rating is warranted when psychiatric symptoms approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The amended regulations in 38 C.F.R. § 4.130 established a general rating formula for mental disorders.  They assign ratings according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Veteran argues that he is entitled to a higher initial disability rating.  The Board has reviewed the Veteran's complete claims file.  Overall, the Board finds that the Veteran's symptomatology most closely approximated the criteria for a 50 percent disability rating for the portion of the appeal period prior to December 29, 2013, and a 70 percent disability for the portion of the appeal period from December 29, 2013.  

The Veteran presented for his first VA examination in April 2009.  At that time, he reported that he had been experiencing symptoms of PTSD since he retired in 2002.  He was irritable and short at home but would "do well" with other people.  The Veteran's mood would go down and he would feel depressed, but he would never feel hopeless, helpless, or suicidal.  The Veteran reported feeling anxiety, especially in crowds, and denied panic attacks.  He felt claustrophobic when the door was closed and had about one flashback a month.  The Veteran also had trouble sleeping with rare nightmares.   Loud noises like a door slamming or a car backfiring made him jumpy.  After service, the Veteran spent 31 years working in the coal mines and was helping with his son-in-law's part time business at the time of this examination.  He was able to complete his activities of daily living and instrumental needs, spent his time "piddling" around the house, attended church once a week, and watched television at home.  He had slowed down on his activities, such as fishing and watching baseball.  The Veteran had good relationships with his family and other people.

Upon mental status examination, the Veteran was pleasant and cooperative.   His speech and language were normal, speech and behavior were appropriate and pleasant, and his thought processes were coherent without any circumstantiality, tangentiality, looseness of associations, or flight of ideas.  The Veteran's thought content showed no delusions, no audiovisual hallucinations, and no suicidal or homicidal thoughts.  The Veteran's cognitive fine function was intact even though he would forget things at times.  The Veteran was oriented to day, date, month, year, place, person, and situation and showed good concentration.  The examiner found that the Veteran's memory and judgment were intact and assigned the Veteran a global assessment of functioning (GAF) score of 60.  The examiner concluded that the Veteran suffered from mild symptoms of PTSD but was generally able to function good psychosocially, including working part time.

The Veteran presented for a second compensation and pension examination in January 2010.  The Veteran continued to report positive relationships with his family.  However, he indicated that he no longer maintained his close relationships with friends since he stopped working and his activities diminished since 2004.  He was very distrustful of people and was uncomfortable in a setting where many people were present.  The Veteran reported that he never experienced occupational impairments related to mental health symptoms when he was working.  

Upon mental status examination, the Veteran was clean and appropriately dressed.  He was restless and fatigued with spontaneous, clear, and coherent speech.  His attitude toward the examiner was cooperative, and his affect was appropriate and constricted.  The Veteran described his mood as decent.  He was oriented to person, time, and place, and his attention was intact.  The examiner did not observe any poverty of speech, although the Veteran indicated that he sometimes had difficulty communicating because of anxiety or because he became derailed from the topic he was attempting to communicate.  The Veteran understood the outcome of his behavior and that he had a problem.  The Veteran's sleep impairment interfered with his daily activity in that he had approximately five hours of restless sleep a night.  When asked to interpret three proverbs, the Veteran was able to provide two concrete responses and one correct abstract response, suggesting at least moderate abstract thinking impairment.  The Veteran denied homicidal or suicidal thoughts, did not have panic attacks, and showed no obsessive or ritualistic behavior.  The Veteran's impulse control was good with no episodes of violence.  He was able to maintain minimum personal hygiene, but did have problems with his activities of daily living, such as household chores, shopping, exercise, driving, and other recreational activities.  Still, the Veteran reported no significant occupational impairments that were related to mental health symptoms.  The examiner also found that the Veteran's memory was normal and noted the Veteran's irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  After the examination, the examiner stated that the Veteran appeared to have some symptoms of PTSD and depression, though it was not possible to make more specific diagnostic interpretations, such as severity and frequency of the symptoms, because he felt there were elevated signs of malingering.  She assigned a GAF score of 65 due to the presence of observable depressed mood and anxiety.

The Veteran returned for a third VA examination in October 2010.  The Veteran stated that he thought about Vietnam at least once every three days and had about three to four vivid nightmares a week that caused nervousness, anxiety, and waking.  Sleep disturbances continued, with the Veteran reporting that he slept about five hours per night.  He also continued to avoid behavior or television that reminded him of Vietnam.  The Veteran was hypervigilant to loud sounds, helicopters, and fire.  He reported feeling anxious and nervous around crowds, which he tried to avoid.  The Veteran preferred to sit with his back towards the wall and needed to know where exits were in rooms.  The Veteran also reported feeling his heart racing, as well as nervousness, panic, and shortness of breath at night.  He was sometimes depressed but sometimes had decent times, although he never had suicidal thoughts.  Additionally, the Veteran reported that he got angry "just like any person."  At this examination, the Veteran stated that he retired from work after 31 years because he was getting stressed out and that he was currently rarely working with his son-in-law's business.

A mental status examination revealed a pleasant gentleman who was seen to be depressed and tearful.  The Veteran made good eye contact with normal speech and language.  His behavior was appropriate, and his thought processes were coherent.  The Veteran's thought content showed no delusions, audio or visual hallucinations, or suicidal or homicidal thoughts.  He rated his mood as a five on a scale of one to 10.  The Veteran was oriented to day, date, month, year, place, person, and situation.  His immediate memory was 2/3 and his recent remote memory was intact.  During the examination, the Veteran was nervous, fidgety, tearful, and depressed.  He showed intact memory, insight, and judgment.  The examiner assigned a GAF score of 55.  

Finally, the claims file contains a fourth disability benefits questionnaire dated December 29, 2013.  The Veteran continued to have poor sleep and nightmares of war.  Loud sounds and helicopters reminded him of Vietnam.  The Veteran had at least a couple of panic attacks a week, lost his patience easily, and felt aggravated easily.  He did not like crowds and claimed to have social avoidance.  He also had problems with mood, depression, sadness, decreased energy, and lack of interest in activities but denied any suicidal thoughts or plans.  The examiner found that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family, relations, judgments, thinking, or mood.  The Veteran also reported having an okay relationship with his family.  Although the examiner attributed 60 percent of these symptoms to PTSD versus 40 percent for a depressive disorder, he also found that the Veteran's depressive disorder was secondary to his PTSD.  In summary, the examiner listed the symptoms associated with the Veteran's PTSD as depressed mood, anxiety, panic attacks that occur more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work.

The Veteran's private psychiatrist also submitted an evaluation dated November 2009.  This report indicates that the Veteran had war related flashbacks, poor sleep, nightmares about war, could not tolerate crowds or loud noises, and preferred to be alone.  He felt hopeless, helpless, and worthless.  The Veteran did not go out to visit or shop much and no longer enjoyed watching the races or hunting.  The Veteran was cooperative but withdrawn and tense.  He was neatly dressed with a depressed mood and affect.  He was oriented to place, person, time, and situation.   The psychiatrist found that he had a poverty of thoughts, difficulty relating with the examiner, and low volume speech.  The Veteran's concentration was impaired as he was only able to name the three most recent presidents and was unable to complete serial sevens.  The Veteran's recent and remote memory and impersonal judgment were intact, and he responded to proverbs in an abstract manner.  He did not have any auditory or visual hallucinations during the interview and did not present with any delusional thinking, ideas of reference, or loose associations.  The psychiatrist assigned a GAF score of 45.

The record also contains relevant VA and Vet Center treatment records during the appeal period.  These records demonstrate that the Veteran described symptoms of panic attacks, difficulty with stressful situations, avoidance, isolation, inability to establish and maintain effective relationships, hypervigilance, anger, anxiety, sleep problems, dislike of crowds, nightmares, flashbacks, impaired memory, and lack of interest in hobbies.  His GAF score ranged from 45 to 55 in his treatment records.  

The Board also observes that the Veteran testified at his July 2012 Travel Board hearing that his anxiety and depression were getting worse and that he experienced nightly sweats and dreams, nightmares, road rage, panic attacks three times a week, and sleep impairment.  He stated that he fought with his wife, was okay with interactions, and had no close friends.  He also said that he stayed away from crowds.

The Veteran's treatment providers have assigned him GAF scores ranging from 45 to 65 throughout the entire appeal period.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51-60 is appropriate when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

Considering the above-referenced evidence, the Board finds that the overall disability picture associated with the Veteran's PTSD as shown by the probative evidence of record most closely approximated the criteria associated with a 50 percent disability rating, representing occupational and social impairment with reduced reliability and productivity, for the portion of the appeal period prior to December 29, 2013.  The Board notes that the Veteran suffered from irritability, depressed mood, anxiety, flashbacks, sleep impairment, nightmares, lack of close friends, distrust, restlessness, constricted affect, difficulty communicating, moderate abstract thinking impairment, anger outbursts, difficulty concentrating, hypervigilance, exaggerated startle response, and isolation during this time.  Prior to December 29, 2013, the Veteran never displayed many symptoms associated with a 70 percent disability rating, such as suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression; spatial disorientation; or neglect of personal appearance or hygiene.

For the portion of the appeal period from December 29, 2013, the Veteran's symptoms included a depressed mood, anxiety, panic attacks that occur more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work.  During this time, he never had a total occupational and social impairment and never displayed any symptoms listed with a 100 percent disability rating, including gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or other, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Therefore, the Veteran's claim is denied.

Hearing Loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85 (2013).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

There are certain exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In the present case, the Veteran seeks a higher evaluation for his service-connected bilateral hearing loss.  The Veteran is currently in receipt of a noncompensable evaluation under Diagnostic Code 6100. 

The Board initially notes that the record contains no evidence of complete deafness in either ear.  Indeed, the Veteran reported for his first compensation and pension examination in April 2009, at which time he exhibited puretone thresholds of 25 decibels at 500 Hertz, 15 decibels at 1000 Hz, 30 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, and 60 decibels at 4000 Hertz for the right ear with a speech recognition score of 96 percent.  The puretone thresholds for the left ear were 25 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 40 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, and 60 decibels at 4000 Hertz with a speech recognition score of 96 percent.  The average puretone threshold was 40 decibels for the right ear and 43.75 decibels for the left ear.  At this time, the Veteran claimed that he had trouble comprehending conversational speech, especially when background noise was present.

The Veteran was reexamined in January 2014.  At this examination, the Veteran exhibited puretone thresholds of 25 decibels at 500 Hertz, 25 decibels at 1000 Hz, 45 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, and 70 decibels at 4000 Hertz for the right ear with a speech recognition score of 84 percent.  The puretone thresholds for the left ear were 35 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 55 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, and 70 decibels at 4000 Hertz with a speech recognition score of 80 percent.  The average puretone threshold was 49 decibels for the right ear and 53 decibels for the left ear.  The Veteran described his hearing loss's functional impact on his daily life as causing a need for people to repeat themselves, watching the television with the volume turned up very high, and trouble hearing on the phone.  

Thus, under Table VI, the Veteran demonstrated a level I hearing acuity in both ears at his April 2009 audiological examination.  He then demonstrated a level II hearing acuity in his right ear and a level  IV hearing acuity in his left hear at his January 2014 audiological examination.  Therefore, using Table VII, a noncompensable evaluation for the entire appeal period is warranted, and entitlement to a higher rating for bilateral hearing loss on a schedular basis is denied.  The assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Extraschedular Ratings

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  Regarding the Veteran's hearing loss disability, the 2009 and 2014 VA examiners conducted objective audiological testing and elicited from the Veteran the functional effects of his hearing loss.  The Veteran stated in April 2009 that he had trouble comprehending conversational speech, especially when background noise was present.  He then stated at his January 2014 examination that he needed people to repeat themselves, watched the television with the volume turned up very high, and had trouble hearing on the phone.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as they assess the effects of hearing loss.  As discussed above, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations.  There is also no evidence that the Veteran's disability resulted in marked interference with employment or frequent periods of hospitalization.  In fact, there is no evidence that the Veteran was ever hospitalized for his disability.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Regarding the Veteran's PTSD, any limits on the Veteran's employability due to his disability have also been contemplated in the currently assigned disability rating.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various psychiatric symptoms and their effect on social and occupational functioning and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, the Veteran's symptomatology, such as irritability, panic attacks, anger outbursts, impaired abstract thinking, disturbances of mood, difficulty establishing and maintaining relationships, sleep impairment, are all contained within the diagnostic criteria.  The evidence also does not reflect that the Veteran's disability has necessitated any frequent periods of hospitalization, caused marked interference with unemployment, or that any other governing norms are present.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss and PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD for the portion of the appeal period prior to December 29, 2013, is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD for the portion of the appeal period from December 29, 2013, is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

In November 2009, the Veteran's private psychiatrist found that the Veteran was unable to handle gainful employment.  However, this statement seems inconsistent with the rest of the evidence of record.  Indeed, in December 2009, the Veteran stated that he did not work from 2002 to 2004 and then started working with his son-in-law to open a small business in 2004.  He worked with his son-in-law until 2008 and continued to work part-time elsewhere in 2009.  When the Veteran filed his application for TDIU in April 2014, he stated that he worked part-time through November 2013 but was unable to concentrate due to his PTSD.  Therefore, on remand, the AOJ should obtain a new medical opinion regarding the Veteran's claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination in regards to his claim for TDIU.  The examiner should specifically opine whether the Veteran is unable to secure or maintain substantially gainful employment due to service-connected disabilities, as well as the date that the Veteran became unable to secure or maintain substantially gainful employment.  The examiner should specifically state the functional impairments caused by the Veteran's service-connected disabilities.  The clinician should review the claims file and note such review in the report, as well as provide a complete rationale for each opinion expressed.  If the clinician is unable to provide an opinion without resorting to mere speculation, he or she should state the reasons why and what evidence might be necessary to provide an opinion that does not rely on speculation.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


